Citation Nr: 1205853	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease (also claimed as damage to the immune system), claimed as secondary to exposure to herbicides, benzene, asbestos, and radiation.

2.  Entitlement to service connection for pernicious anemia, claimed as secondary to exposure to herbicides, benzene, asbestos, radiation, and Hodgkin's lymphoma.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued in June 2006, which denied service connection for Hodgkin's disease and pernicious anemia, and September 2006, which denied service connection for hearing loss, by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Timely Notices of Disagreement that were responsive to both rating decisions were received by VA in June 2006 and November 2006 respectively.  After Statements of the Case issued to the Veteran in January and May of 2008 continued to deny each of these claims, the Veteran perfected his appeal as to those issues by filing substantive appeals, via VA Form 9, in February and June of 2008.

The Veteran and his spouse testified at a March 2011 Travel Board hearing that was held at the Houston RO.  Additional evidence, which was accompanied by a validly executed waiver of review by the agency of original jurisdiction under 38 C.F.R. § 20.1304(c), was received by VA at the hearing.  This evidence consists of additional arguments contained in a March 2011 statement; additional private treatment records; printed data from environmental studies performed at the Goose Bay, Alaska Nike Hercules missile site; and various internet research articles relating to various hazardous materials; and an internet history of the Goose Bay, Alaska missile site.  These materials have been associated with the claims file and have been considered by the Board as part of the record on appeal.
 
The Veteran's appeal also initially included the issues of entitlement to service connection for hypertension, asbestos exposure, and radiation exposure, as well as the issue of entitlement to a higher initial disability rating for tinnitus.  Service connection for hypertension was granted in full by a May 2008 rating decision and the Veteran does not appear to contest the assigned initial disability rating for that disability.  The Veteran has also not perfected his appeal as to the issues of service connection for asbestos exposure and radiation exposure by filing a substantive appeal in relation to those issues.  Also, in an October 2007 submission, the Veteran expressed that he was satisfied with the disability rating assigned for his tinnitus disability.  As such, these issues are not presently on appeal before the Board.


FINDINGS OF FACT

1.  From September 1967 to March 1969, the Veteran served at a Nike Hercules missile site located in Goose Bay, Alaska, and during that time, was exposed to various contaminants including benzene.

2.  The Veteran has been diagnosed with Hodgkin's lymphoma.

3.  The evidence is in relative equipoise as to the issue of whether the Veteran's Hodgkin's lymphoma has resulted from his in-service exposure to benzene.

4.  The Veteran has been diagnosed with anemia which has been shown to be secondary to bone marrow involvement of his Hodgkin's lymphoma.

5.  The Veteran did incur in-service acoustic trauma as a result of exposure to siren noises during his service in Goose Bay, Alaska.

6.  The Veteran has been diagnosed with bilateral hearing loss; however, such hearing loss has not been shown to be etiologically related to the Veteran's in-service acoustic trauma or to any other injury or illness incurred during active duty service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for Hodgkin's lymphoma, claimed as being secondary to exposure to herbicides, benzene, asbestos, and radiation, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for pernicious anemia, claimed as secondary to exposure to herbicides, benzene, asbestos, radiation, and Hodgkin's lymphoma, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for bilateral hearing loss have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's claims of service connection for Hodgkin's lymphoma and pernicious anemia, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.
  
Insofar as the Veteran's claim of service connection for hearing loss, a letter mailed to the Veteran in August 2006 notified him of the information and evidence needed to substantiate his claim.  This letter also notified the Veteran that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's September 2006 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been associated with the claims file.

Additionally, the Veteran was afforded a full VA examination in June 2009 to determine the severity and etiology of the Veteran's bilateral hearing loss in May 2006.  After a review of the Veteran's complete claims file, the VA examiner supplied VA with an August 2006 addendum which expressed the examiner's conclusions concerning the etiology of the Veteran's hearing loss.  Ultimately, the Board finds that this examination, along with the other evidence of record, is fully adequate for the purposes of determining whether the Veteran's hearing loss is etiologically related to his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Hodgkin's Disease, Claimed as Secondary to Exposure to Herbicides, Benzene, Asbestos, and Radiation

Through his claims submissions and March 2011 Travel Board hearing testimony, the Veteran contends that he was diagnosed with Hodgkin's lymphoma in 2001, and that this condition resulted from exposure to various hazardous materials that were present at the Goose Bay, Alaska Nike Hercules missile site.

Indeed, the evidence in the record indicates that the Veteran was diagnosed with Hodgkin's lymphoma in October 2001.  Consistent with the Veteran's contentions, the service personnel records show that the Veteran did serve at Goose Bay, Alaska as a Hercules missile FCC from September 1967 to March 1969.  Moreover, the evidence is in relative equipoise as to the question of whether the Veteran's Hodgkin's lymphoma is etiologically related to exposure to hazardous materials, namely benzene, at the Goose Bay, Alaska missile site.  Affording the Veteran the benefit of the doubt as to that issue, the Board finds that the Veteran is entitled to service connection for Hodgkin's lymphoma.

Private treatment records in this case document complaints by the Veteran of weight loss, loss of appetite, fatigue, fever, sweating, exertional dyspnea, and lightheadedness.  Following various diagnostic tests and studies, the Veteran was diagnosed with Hodgkin's lymphoma in October 2001.  A February 2011 letter from the Veteran's primary oncologist, Dr. F.S., expresses that the Veteran's exposure to chemicals during service at the Nike Hercules missile site "is implicated" in the Veteran's Hodgkin's lymphoma.

Indeed, data from an environmental study published in 2001 reflects that measurable quantities of various contaminants, including benzene, were present in various samples taken from different locations at the Goose Bay, Alaska Nike Hercules missile site.  Given the Veteran's documented 18 month service at that location, the Board finds that it is likely that the Veteran was exposed to those contaminants during his active duty service.

Various medical research articles included in the claims file document a known and medically accepted relationship between benzene exposure and the development of Hodgkin's lymphoma.  In July 2011, the Board sought the assistance of an expert in the field of hematology/oncology to offer a definitive opinion as to the etiology of the Veteran's Hodgkin's lymphoma.  In a subsequent report received by the Board in September 2011, the expert opined that it is at least as likely as not that the Veteran's Hodgkin's lymphoma "may have been" related to in-service benzene exposure.  Apparently in explaining whether a definitive link could not be determined, the expert noted that the Veteran's documented four month exposure to cigarette smoking may have had an additive effect.  The expert also observed that the Veteran had a reported family history of lung cancer, and opined that this too may have had an effect.

In November 2011, the Board requested that the expert prepare an addendum in which he could offer a more definitive opinion as to whether it is at least as likely as not that the Veteran's Hodgkin's lymphoma did result from the conceded in-service exposure to benzene.  In an addendum report received by the Board in February 2012, the expert expressed that he was unable to quantify such likelihood "to more or less than 50%."

In view of the Veteran's 2001 diagnosis of Hodgkin's lymphoma; his documented and prolonged exposure to benzene during service in Goose Bay, Alaska; the recognized causative link between benzene exposure and development of Hodgkin's lymphoma; and the opinions expressed by the Veteran's oncologist and VA's expert; the Board finds that the evidence is in relative equipoise as to the issue of etiology.  The Board thus finds that the Veteran's Hodgkin's lymphoma did result from his in-service benzene exposure, having resolved this equipoise in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that all elements of service connection for Hodgkin's lymphoma have been met.  This claim is granted in full.

C.  Service Connection for Pernicious Anemia, Secondary to Exposure to Herbicides, Benzene, Asbestos, Radiation, and Hodgkin's Lymphoma

In his September 2005 claim, the Veteran generally asserts entitlement to service connection for pernicious anemia.  By virtue of the analysis above, the Veteran is service-connected for Hodgkin's lymphoma.

Post-service private treatment records indicate that the Veteran was first noted as being severely anemic in August 2001.   In October 2001, at the same time that he was first diagnosed with Hodgkin's lymphoma, the Veteran was still anemic.  In that record, the Veteran's treating physician, Dr. M.A.W., opined that the Veteran's anemia was likely secondary to bone marrow involvement of the Veteran's lymphoma.  Hence, the October 2001 record appears to suggest that the Veteran's anemia is secondary to his service-connected Hodgkin's lymphoma.

In an expert hematologist/oncologist report obtained by VA in September 2011, the expert determined that it was not at least as likely as not that the Veteran's "pernicious anemia" is related to the Veteran's Hodgkin's disease.  He does not, however, provide any rationale or explanation for his conclusion

In assessing the relative probative weight of conflicting medical opinions, the Board notes that the findings of a physician are medical conclusions that it cannot simply ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In that regard, the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, it may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In the absence of adequate rationale and explanation for the stated opinion, the Board is unable to assign any probative weight to the opinion expressed in the September 2011 expert report.  In this regard, the Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  By contrast, the private etiology opinion expressed in October 2001 was provided contemporaneously with evaluation, initial diagnosis, and initial treatment of the Veteran's Hodgkin's lymphoma and therefore carries some weight.  Moreover, the Veteran's initial onset of severe anemia in August 2001 essentially coincides with the onset of the Veteran's symptoms associated with Hodgkin's lymphoma.  In support of this conclusion, the private physician observed that the Veteran's hemoglobin was stable and remained asymptomatic, and moreover, that findings on examination were highly suspicious of bone marrow involvement.  Under the circumstances, the October 2001 private opinion that the Veteran's anemia was secondary to bone marrow involvement from his newly diagnosed Hodgkin's lymphoma, is consistent with the findings on examination of bone marrow involvement.

In view of the foregoing, the Board finds that the Veteran's anemia has resulted from his service-connected Hodgkin's lymphoma.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that all elements of service connection for Hodgkin's lymphoma have been met pursuant to 38 C.F.R. §§ 3.303 and 3.310.  This claim is also granted in full.



D.  Service Connection for Hearing Loss

In addition to the general service connection principles discussed above, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, audiometric test results expressed in a May 2006 VA examination report show that the Veteran has been diagnosed with bilateral sensorineural hearing loss which meets the threshold severity under 38 C.F.R. § 3.385.  Recorded pure tone thresholds, expressed in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
50
LEFT
20
15
30
40
55

Speech recognition scores at the May 2006 VA examination were 94 percent in the right ear and 96 percent in the left ear.

Accordingly, the issue of the Veteran's entitlement to service connection for hearing loss turns upon the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure or other injury or illness incurred during active duty service.
 
At his March 2011 Travel Board hearing, the Veteran testified that was exposed to loud noises from a siren that was situated in the building where he worked and was quartered during his service in Alaska.  According to the Veteran, this noise could be heard for miles around and was so loud that it reverberated inside the building and could be felt physically.  An internet article submitted for VA's consideration and entitled "Nike Hercules Operations in Alaska:  1959-1979" describes the presence of a siren at Nike Hercules missile sites that alerted servicemen to perform their duties for missile launch and which stayed on until everyone reported to their duty stations, which according to this article, typically took 15 seconds.  The Veteran acknowledged that he was not treated for hearing loss during service.  Nonetheless, he attributes his current hearing loss to the acoustic trauma described above.

The Board concedes that the described acoustic trauma is consistent with the Veteran's documented service at the Goose Bay, Alaska Nike Hercules missile site. Even conceding that the Veteran was exposed to such acoustic trauma, however, the evidence in the record does not establish that the Veteran's hearing loss is related to his in-service acoustic trauma.

Service treatment records in the claims file reflect that the Veteran did not sustain any hearing loss in either ear during his active duty service.  In this regard, an audiometric examination performed at his January 1967 enlistment examination reflects the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
-
15
LEFT
20
5
10
-
15

The Veteran's February 1969 separation examination report reflects that a clinical examination of the ears at that time was normal.  Also, hearing loss was not subjectively reported by the Veteran.  Interestingly, audiometric tests performed at the separation examination revealed improved pure tone scores in comparison to those recorded in his January 1967 enlistment examination report (NOTE:  prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Scores under that standard are expressed as the figures on the left in the chart below.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the Veteran's separation examination was performed after this change in standards was effectuated, negative pure tone values expressed in the separation examination report indicate that the pre-1967 ASA standards were used to express the Veteran's test results.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are expressed by the figures in parentheses.):  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
0 (5)
LEFT
5 (15)
0 (10)
-5 (5)
-5 (5)
0 (5)

As previously mentioned, current bilateral hearing loss is documented in the May 2006 VA examination report.  Post-service treatment records, however, do not reflect any specific treatment for the Veteran's hearing loss.

Concerning the onset of hearing loss, the Veteran reported at his May 2006 VA examination that his hearing loss began at some point after his separation from service.   A more specific time frame for onset was apparently not provided by the Veteran.  In an August 2006 addendum report, which was prepared by the VA examiner after a review of the Veteran's claims file, expresses the opinion that the Veteran's in-service noise exposure is not responsible for the Veteran's hearing loss.   In support of this opinion, the examiner noted that the records in the claims file indicated normal hearing bilaterally at both his enlistment and separation from service.

In view of the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for hearing loss.  As discussed, audiometric findings expressed in the Veteran's enlistment and separation examination reports do not indicate any decreased hearing in either ear at any of the measured frequencies from 500 to 4000 Hertz.  Further, and by the Veteran's own admission, his hearing loss did not begin until sometime after he was discharged from service.  Under the circumstances, the etiology opinion expressed in the VA examiner's August 2006 addendum are entirely consistent with the information and evidence contained in the claims file, and moreover, are not rebutted by any other competent evidence in the record.

Although the Board recognizes the Veteran's assertions and testimony as to his belief that his hearing loss is etiologically related to his in-service acoustic trauma, the Board does not attach any probative weight to such assertions.  Certainly, the Veteran is competent to offer probative evidence as to the presence, quality, onset, and duration of his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Nonetheless, the Veteran has admitted that his hearing loss did not begin until sometime after service, and moreover, he does not offer a more specific time frame as to onset.  Accordingly, there is no evidence in the record that the Veteran's hearing loss began within one year from his separation from service.  Hence, service connection for the Veteran's hearing loss may not be presumed under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran's admission that his hearing loss began after service does not lead the Board to conclude that the Veteran has experienced a continuity of his hearing loss since service.

Additionally, the Board notes that a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, given that the evidence appears to suggest that some time elapsed between the Veteran's service and the onset of hearing loss, the issue of the etiology of the Veteran's hearing loss appears to present a complex medical question.  The record in this case does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to such complex medical issues.  As such, the Board does not attach probative weight to the Veteran's assertions of etiology for his hearing loss.

In the absence of evidence showing that the Veteran's hearing loss is etiologically related to his in-service acoustic trauma or to any other injury or illness incurred during service, the Veteran is not entitled to service connection for hearing loss.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Hodgkin's disease (also claimed as damage to the immune system), claimed as secondary to exposure to herbicides, benzene, asbestos, and radiation, is granted.

Entitlement to service connection for pernicious anemia, claimed as secondary to exposure to herbicides, benzene, asbestos, radiation, and Hodgkin's lymphoma, is granted.

Entitlement to service connection for hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


